PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/954,003
Filing Date: 16 Apr 2018
Appellant(s): Dinan, Esmael, Hejazi



__________________
Steve Chang (Reg. No. 42,402)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 04, 2021 appealing from the Office Action mailed on July 21, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Arguments
Appellants argued on pages 4-8 of the Appeal Brief that Kim (U.S. Pub. No. 2012/0051257) (“Kim”, hereinafter), in view of Ko et al. (U.S. Patent Application Publication No. 2009/0059844), (“Ko”, hereinafter) are silent regards to 1) claim required recite two precoding matrices (“first precoding matrix” and "second precoding matrix”) in claim 13, 2) a downlink control channel and a downlink data channel in a subframe, in claim 13,  3) “receiving, in a subframe: a downlink data channel that is precoded using a first precoding matrix that is based on the precoding matrix indicator; and receiving, in the subframe: a downlink control channel that is associated with the downlink data channel and that is precoded using a second precoding matrix that is based on the precoding matrix indicator.” in claim 13, 4)  the precoded using the precoding matrix to the downlink data channel, and the downlink control channel, in claim 13,


Response to argument 1):
	With regards to argument 1), the Examiner respectfully disagrees. As appellants remarked in page 4, Kim does not teach “the claim recites two precoding matrices (“first precoding matrix” and "second precoding matrix”). First, the scope and content of the claim limitation required “the first and second PMI”. Precoding feedback is used for channel dependent codebook based precoding and relies on UEs reporting precoding matrix indicator (PMI). However, Kim discloses two precoding matrices (“first precoding matrix” and "second precoding matrix”) as claim required. For instance, the claim required the CSI information from the wireless device, the CSI information includes two precoding matrices, such as the first PMI and the second PMI (see, [0010]). Moreover, a first PMI indicative of a first precoding matrix and the second PMI indicative of a second precoding matrix disclosed on the same Kim paragraph. 

Response to argument 2): 
With regards to argument 2), the Examiner respectfully disagrees. As appellants remarked in page 4, Kim does not teach “a downlink control channel and a downlink data channel in a subframe” in claim 13. In LTE network, Control occupy the first 1, 2, or 3 OFDM symbols in a subframe extending over the entire system bandwidth, and the same time, Physical Downlink Shared Channel (PDSCH) is the main data bearing channel which is allocated to users on a dynamic and opportunistic basis. The PDSCH carries data in what’s known as Transport Blocks (TB) which correspond to a MAC PDU. On this perspectives, Kim teaches a downlink control channel and a downlink data channel on a downlink subframe structure, which three OFDM symbols in the first 

Response to argument 3):
	With regards to argument 3), the Examiner respectfully disagrees. As appellants remarked in pages 5-8, Kim does not teach “receiving, in a subframe: a downlink data channel that is precoded using a first precoding matrix that is based on the precoding matrix indicator; and receiving, in the subframe: a downlink control channel that is associated with the downlink data channel and that is precoded using a second precoding matrix that is based on the precoding matrix indicator.” in claim 13. In LTE network, Control occupy the first 1, 2, or 3 OFDM symbols in a subframe extending over the entire system bandwidth, and the same time, Physical Downlink Shared Channel (PDSCH) is the main data bearing channel which is allocated to users on a dynamic and opportunistic basis. The PDSCH carries data in what’s known as Transport Blocks (TB) which correspond to a MAC PDU. On this perspectives, Kim teaches a downlink control channel and a downlink data channel on a downlink subframe structure, which three OFDM symbols in the first slot of the downlink subframe correspond to a control region, and the remaining OFDM symbols correspond to a data region, ([see, [0048-0051], and Fig. 4]). Furthermore, Kim discloses in general under CSI refers to information about a channel state for a transmission link (e.g., downlink) as a result of a reference signal measured by a UE. The CSI includes a PMI (precoding matrix indicator), and an RI (rank indicator) (see, [0063-0064]). The PMI provides information 
Even though the applicant argued the primarily Kim reference and the scope and content of the prior art not persuasive, the secondary prior art Ko et al. further discloses the transmitting data that the feedback data precoded using the value of the PMI corresponds to an index in a codebook. When the feedback data based on a preceding matrix indicator (PMI) and the PMI corresponds to an index in a codebook for both downlink control channel and a downlink data channel after applying preceding according to the determined preceding scheme (see, [0013]). Moreover, illustrating on Fig. 5, wherein the BS transmits downlink data to the UE on a downlink data channel (S140), which based on the in step S130 that transmitting a precoding scheme for downlink data (see, [0050, 0073-0075], and Fig. 5).  On the other side, wherein determine the a wireless communication system comprises configuring the feedback data and an indicator to the BS, which is based on the PMI information, the UE  receiving a preceding scheme for downlink data on a downlink control channel, (see, [0014, 0047-0051], claim 1,  and Fig. 5).

Response to argument 4):
With regards to argument 2), the Examiner respectfully disagrees. As appellants remarked in pages 5-8, Kim in view of Ko, does not teach “the precoded using the precoding matrix to the downlink data channel, and the downlink control channel,” in claim 13. Even though the applicant argued the primarily Kim reference and the scope and content of the prior art not persuasive, the secondary prior art Ko et al. further 
a preceding matrix which is used to precode the downlink data, and receiving the downlink data on a downlink data channel.
Therefore, the Examiner submits that sufficient evidence has been shown to support prima facie obviousness and the grounds of rejection for claims 1-32 were proper in the Final Office Action mailed on 07/21/2020.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BERHANU BELETE/
Examiner, Art Unit 2468
Conferees:
/ASAD M NAWAZ/           Supervisory Patent Examiner, Art Unit 2468                                                                                                                                                                                             
/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.